DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/8/2021 is acknowledged.  Claims 6, 10, 14, and 18 have been amended.  Claims 27 and 28 are added. 

Response to Arguments
Applicant’s arguments with respect to claims 6-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 26 recites “wherein the alignment marks of the first set of alignment marks include a same width”.  This limitation contradicts with the requirement that the first alignment mark and the second alignment mark have different width (lines 8-9 of claim 6).  For the purpose of examination, if some of the alignment marks of the first set of alignment marks have the same width, then the above limitation is satisfied.
Claim 27 recites “the method of claim 1” which had been canceled.  It is unclear claim 27 is dependent on which claim.  For the purpose of examination, it is interpreted to be “claim 14”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0043834 A1) in view of Yang (US 6091026).
Regarding claim 6, Kim teaches a method for manufacturing a semiconductor device package (package of Figs. 1-4 of Kim) comprising: 
(a) providing a substrate (100 in Fig. 1 of Kim), the substrate having a first dielectric layer (body layer 110 is a dielectric layer, as described in [0028] of Kim), a first 142 in Fig. 1) disposed on the first dielectric layer, and a first set of alignment marks (400) disposed on the first dielectric layer and adjacent to a first edge (left edge of body layer 110 which is also the left edge of package 10S as shown in Figs. 2-3) of the first dielectric layer, the first set of alignment marks including a plurality of alignment marks (bars 410-450 in Fig. 4), wherein lengths of the alignment marks of the first set of alignment marks are different from each other (as shown in Fig. 4, the lengths of the bars 410-450 are different); 
(b) disposing an electronic component (any of the chips 210, 230, 250) on the substrate; and 
(c) forming a package body (300) on the substrate to cover the electronic component.  
But Kim does not teach that wherein the plurality of alignment marks include a first alignment mark and a second alignment mark having a width different from that of the first alignment mark.
Yang teaches a method of forming multi-layer printed circuit board with misregistration mark (Figs. 1A-1B, and 8B-8F of Yang). The PCB is formed by stacking a plurality of insulating sheets (11-13 in Fig. 1A-B), where each of the insulating layer have copper circuit patterns on them (see description in column 1 of Yang).  Alignment marks (210, 220 and 310 in Fig. 8F) are formed on each of the insulating layer so that they form stacks of alignment marks which are aligned on top of one another (see Fig. 8F of Yang). The alignment marks are formed so that their ends are exposed on the side surfaces of the PCB.  The alignment marks have different widths (as shown in Fig. 8F of Yang) and different lengths (column 7 lines 13-14 of Yang).
see discussion in columns 1-2 of Yang).
As incorporated, each of the mark 210 in Fig. 8F of Yang can have the pattern in Fig. 4 of Kim; the mark 220 has different length and width than those of the mark 210. The lowest insulating layer (13 in Fig. 1B of Yang) of the PCB substrate is identified as the first dielectric layer; the marks (210 & 220) on this first dielectric layer is identified as the first set of alignment marks; and the patterned circuits on this first dielectric layer is identified as the first patterned conductive layer; the insulating layer immediately above this first set of alignment marks is the second dielectric layer (12 in Fig. 1B of Yang); the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer; and the marks (210 & 220) on this second dielectric is the second set of alignment marks which have similar pattern to the first set of alignment marks.
Regarding claim 7, Kim in view of Yang teaches all the limitations of the method of claim 6, and also teaches wherein at least one alignment mark of the first set of alignment marks is exposed from a lateral surface (15S-1 in Fig. 3 of Kim) of the first dielectric layer.  
Regarding claim 8, Kim in view of Yang teaches all the limitations of the method of claim 7 and also teaches wherein the substrate further comprises: 
the second lowest insulating layer, 12 in Fig. 1A of Yang, as combined in claim 6 above) disposed on the first dielectric layer and covering the first patterned conductive layer; 
a second patterned conductive layer (the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer) disposed on the second dielectric layer; and 
a second set of alignment marks (the marks 210 & 220 on this second dielectric is the second set of alignment marks which have similar pattern to the first set of alignment marks) disposed on the second dielectric layer and adjacent to a first edge of the second dielectric layer, the second set of alignment marks including a plurality of alignment marks, wherein the lengths of the alignment marks of the second set of alignment marks are different from each other (as combined in claim 6 above).  
Regarding claim 9, Kim in view of Yang teaches all the limitations of the method of claim 8, and also teaches wherein the first set of alignment marks is substantially aligned with the second set of alignment marks (as shown in Fig. 8F of Yang).  
Regarding claim 10, Kim in view of Yang teaches all the limitations of the method of claim 8, and also teaches wherein a number of the alignment marks of the first set of alignment marks exposed from the first dielectric layer is different from a number of the alignment marks of the second set of alignment marks exposed from the second dielectric layer when a shift occurs for one of the first dielectric layer and the second dielectric layer (by design, when the first dielectric layer is shifted to the left in Fig. 2 of Kim but the second dielectric layer is not, then, there are more than one alignment mark of the first set of alignment marks exposed from the edge of the first dielectric layer while there is only one alignment mark of the second set of alignment marks exposed from the edge of the second dielectric layer).  
Regarding claim 11, Kim in view of Yang teaches all the limitations of the method of claim 6, and also teaches wherein the first dielectric layer has a central portion (portion in the middle position, which is under the chip 250 in Fig. 3 of Kim) and a second edge (lower horizontal edge of the individual package 10S) adjacent to the first edge of the first dielectric layer, and the lengths of the alignment marks of the first set of alignment marks gradually increase in a direction from the second edge of the first dielectric layer toward the central portion of the first dielectric layer (as shown in Fig. 2 of Kim).  
Regarding claim 12, Kim in view of Yang teaches all the limitations of the method of claim 6, but and also teaches wherein a difference (D1-D4 in Fig. 4 of Kim) of the lengths of two adjacent alignment marks of the first set of alignment marks is substantially equal to a difference of the lengths of any other two adjacent alignment marks of the first set of alignment marks (as stated in last 2 sentences in [0050] of Kim).  
Regarding claim 13, Kim in view of Yang teaches all the limitations of the method of claim 6, and also teaches operation (a) further comprising: 
providing a strip of substrates (the row of substrates including the substrate labeled 10S in Fig. 2 of Kim) including the substrate, wherein the substrate includes a side rail (region from the left edge of the package 10S to left edge of the chip stack 200 in Fig. 2 of Kim.  This region has width 300D) and a chip-bonding area (area where chip stack 200 is positioned), and the first set of alignment marks are disposed on the side rail of the substrate (as shown in Fig. 2 of Kim).  
Regarding claim 22, Kim in view of Yang teaches all the limitations of the method of claim 8, and also teaches wherein a number of the alignment marks of the first set of alignment marks is the same as a number of the alignment marks of the second set of alignment marks (as combined in claim 6 above).  
Regarding claim 26, Kim in view of Yang teaches all the limitations of the method of claim 6, and also teaches wherein the alignment marks of the first set of alignment marks include a same width (as interpreted in 112b rejection above. The marks in Fig. 4 of Kim have the same width).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang, as applied in claim 6 above, and further in view of Yamamura (US 5250983).
Regarding claim 23, Kim in view of Yang teaches all the limitations of the method of claim 6, but does not teach wherein the substrate further comprises a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer, the third set of alignment marks including a plurality of alignment marks, wherein the lengths of the alignment marks of the third set of alignment marks are different from each other.  
Yamamura teaches a method of forming a package (Fig. 1 of Yamamura).  The package has a four alignment marks (16a-d in Fig. 1) positioned along the four edges of the package and each alignment mark comprises a set of lines. 

As incorporated, it would be obvious to make the third set of alignment mark having the same pattern as the first set in order to simplify manufacturing method.  The second edge is the perpendicular edge to the first edge.  

Claims 14-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang.
Regarding claim 14, Kim teaches a method for manufacturing a semiconductor device package (package of Figs. 1-4 of Kim) comprising: 
(a) providing a substrate (100 in Fig. 3 of Kim), the substrate having a first dielectric layer (body layer 110 is a dielectric layer, as described in [0028] of Kim), a first patterned conductive layer (142 in Fig. 3) disposed on the first dielectric layer, and a first set of alignment marks (400) disposed on the first dielectric layer and adjacent to a first edge(left edge of body layer 110 as shown in Figs. 2-3) of the first dielectric layer, the first set of alignment marks including a plurality of alignment marks (bars 410-450 in Fig. 4), wherein distances between the alignment marks of the first set of alignment marks and the first edge are different from each other (as shown in Fig. 4, the distances from the first edge to the bars 410-450 are different); 
any of the chips 210, 230, 250) on the substrate; and 
(c) forming a package body (300) on the substrate to cover the electronic component.  
But Kim does not teach wherein the plurality of alignment marks include a first alignment mark and a second alignment mark having a width different from that of the first alignment mark.
Yang teaches a method of forming multi-layer printed circuit board with misregistration mark (Figs. 1A-1B, and 8B-8F of Yang). The PCB is formed by stacking a plurality of insulating sheets (11-13 in Fig. 1A-B), where each of the insulating layer have copper circuit patterns on them (see description in column 1 of Yang).  Alignment marks (210, 220 and 310 in Fig. 8F) are formed on each of the insulating layer so that they form stacks of alignment marks which are aligned on top of one another (see Fig. 8F of Yang). The alignment marks are formed so that their ends are exposed on the side surfaces of the PCB.  The alignment marks have different widths (as shown in Fig. 8F of Yang) and different lengths (column 7 lines 13-14 of Yang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Kim as according to Yang in order to accommodate more complicated circuit and interconnection patterns, and to make misalignment more easily detected (see discussion in columns 1-2 of Yang).
As incorporated, each of the mark 210 in Fig. 8F of Yang can have the pattern in Fig. 4 of Kim; the mark 220 has different length and width than those of the mark 210. 13 in Fig. 1B of Yang) of the PCB substrate is identified as the first dielectric layer; the marks (210 & 220) on this first dielectric layer is identified as the first set of alignment marks; and the patterned circuits on this first dielectric layer is identified as the first patterned conductive layer; the insulating layer immediately above this first set of alignment marks is the second dielectric layer (12 in Fig. 1B of Yang); the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer; and the marks (210 & 220) on this second dielectric is the second set of alignment marks which have similar pattern to the first set of alignment marks.
Regarding claim 15, Kim in view of Yang teaches all the limitations of the method of claim 14, and also teaches wherein at least one alignment mark of the first set of alignment marks is exposed from a lateral surface (15S-1 in Fig. 3 of Kim) of the first dielectric layer.  
Regarding claim 16, Kim in view of Yang teaches all the limitations of the method of claim 15 and also teaches wherein the substrate further comprises: 
a second dielectric layer (the second lowest insulating layer, 12 in Fig. 1A of Yang, as combined in claim 14 above) disposed on the first dielectric layer and covering the first patterned conductive layer; 
a second patterned conductive layer (the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer) disposed on the second dielectric layer; and 
a second set of alignment marks (the marks 210 & 220 on this second dielectric is the second set of alignment marks which have similar pattern to the first set of alignment marks) disposed on the second dielectric layer and adjacent to a first edge of as combined in claim 6 above).  
Regarding claim 17, Kim in view of Yang teaches all the limitations of the method of claim 16, and also teaches wherein the first set of alignment marks is substantially aligned with the second set of alignment marks (as shown in Fig. 8F of Yang).  
Regarding claim 18, Kim in view of Yang teaches all the limitations of the method of claim 16, and also teaches wherein a number of the alignment marks of the first set of alignment marks exposed from the first dielectric layer is different from a number of the alignment marks of the second set of alignment marks exposed from the second dielectric layer when a shift occurs for one of the first dielectric layer and the second dielectric layer (by design, when the first dielectric layer is shifted to the left in Fig. 2 of Kim but the second dielectric layer is not, then, there are more than one alignment mark of the first set of alignment marks exposed from the edge of the first dielectric layer while there is only one alignment mark of the second set of alignment marks exposed from the edge of the second dielectric layer).  
Regarding claim 19, Kim in view of Yang teaches all the limitations of the method of claim 14, and also teaches wherein the first dielectric layer has a central portion (portion in the middle position, which is under the chip 250 in Fig. 3 of Kim) and a second edge (lower horizontal edge of the individual package 10S which is perpendicular to the first edge) adjacent to the first edge of the first dielectric layer, and the lengths of the alignment marks of the first set of alignment marks gradually increase as defined above and shown in Fig. 2 of Kim).  
Regarding claim 20, Kim in view of Yang teaches all the limitations of the method of claim 14, and also teaches wherein a difference of the lengths (D1-D4 in Fig. 4 of Kim) of two adjacent alignment marks of the first set of alignment marks is substantially equal to a difference of the lengths of any other two adjacent alignment marks of the first set of alignment marks (as stated in last 2 sentences in [0050] of Kim).  
Regarding claim 21, Kim in view of Yang teaches all the limitations of the method of claim 14, and operation (a) further comprising: providing a strip of substrates (the row of substrates including the substrate labeled 10S in Fig. 2 of Kim) including the substrate, wherein the substrate includes a side rail (region from the left edge of the package 10S to left edge of the chip stack 200 in Fig. 2 of Kim.  This region has width 300D) and a chip-bonding area (area where chip stack 200 is positioned), and the first set of alignment marks are disposed on the side rail of the substrate (as shown in Fig. 2 of Kim).  
Regarding claim 24, Kim in view of Yang teaches all the limitations of the method of claim 16, and also teaches wherein a number of the alignment marks of the first set of alignment marks is the same as a number of the alignment marks of the second set of alignment marks (as combined in claim 14 above).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang, as applied in claim 14 above, and further in view of Yamamura.
Regarding claim 25, Kim in view of Yang teaches all the limitations of the method of claim 14, but is silent as in teaching wherein the substrate further comprises a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer, the third set of alignment marks including a plurality of alignment marks, wherein the lengths of the alignment marks of the third set of alignment marks are different from each other.  
Yamamura teaches a method of forming a package (Fig. 1 of Yamamura).  The package has a four alignment marks (16a-d in Fig. 1) positioned along the four edges of the package and each alignment mark comprises a set of lines. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer as disclosed by Yamamura in order to align in the direction of the second edge of the package. 
As incorporated, it would be obvious to make the third set of alignment mark having the same pattern as the first set in order to simplify manufacturing method.  The second edge is the perpendicular edge to the first edge.  

Claims 14, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fujimoto (US 6841890 B2).
Regarding claim 14, Kim teaches a method for manufacturing a semiconductor device package (package of Figs. 1-4 of Kim) comprising: 
100 in Fig. 3 of Kim), the substrate having a first dielectric layer (body layer 110 is a dielectric layer, as described in [0028] of Kim), a first patterned conductive layer (142 in Fig. 3) disposed on the first dielectric layer, and a first set of alignment marks (400) disposed on the first dielectric layer and adjacent to a first edge (upper edge of body layer 110 as shown in Fig. 2 of Kim. This edge is perpendicular to the edge where the ends of the alignment mark 400 are exposed) of the first dielectric layer, the first set of alignment marks including a plurality of alignment marks (bars 410-450 in Fig. 4), wherein distances between the alignment marks of the first set of alignment marks and the first edge are different from each other (as shown in Fig. 4, the distances from the first edge to the bars 410-450 are different); 
(b) disposing an electronic component (any of the chips 210, 230, 250) on the substrate; and 
(c) forming a package body (300) on the substrate to cover the electronic component.  
But Kim does not teach wherein the plurality of alignment marks include a first alignment mark and a second alignment mark having a width different from that of the first alignment mark.
Fujimoto teaches a wafer alignment mark (Fig. 4 of Fujimoto).  The mark comprises of a plurality of alignment marks of different widths and lengths. The longer alignment mark has larger width.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first set of alignment marks as according to Fujimoto in order to suppress the deterioration in the see column 3 lines 27-31 of Fujimoto).
As incorporated, since the plurality of alignment marks of Kim has varying lengths, they would also have varying width accordingly.  The longest alignment mark can be identified as the first alignment mark, and any other alignment mark can be identified as the second alignment mark.  Following Fujimoto’s teaching, they have different widths.
Regarding claim 27, Kim in view of Fujimoto teaches all the limitations of the method of claim 1 (see interpretation in 112b rejection above, this is claim 14), and also teaches wherein the first alignment mark has a longest length (as identified in claim 14 above) and the first width of the first alignment mark is different from the width of any other alignment marks (as taught in the combination of Kim and Fujimoto above) to indicate an end point (this is the left end point of the mark 400 in Fig. 2 of Kim, which is where the longest alignment mark is).  
Regarding claim 28, Kim in view of Fujimoto teaches all the limitations of the method of claim 14, and also teaches wherein the first alignment mark and the first edge have a shortest distance therebetween (as shown in Fig. 2 of Kim), and the first width of the first alignment mark is different from the width of any other alignment marks (as taught in the combination of Kim and Fujimoto above) to indicate an end point (this is the left end point of the mark 400 in Fig. 2 of Kim, which is where the longest alignment mark is).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tuan A Hoang/           Examiner, Art Unit 2822